Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 11-21 are pending.
Claims 11-21 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
Claim 14-17 and 19-21 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 14-17 and 19-21 fail to set forth any steps in involving the method of producing of a fastening strip, which results in an improper definition of defining the method claims. Accordingly the method claims 14-17 and 19-21 as claimed, read on the apparatus not the method claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,835,666 to Amir et al.
Regarding claim 11, Amir et al. discloses  a fastening strip (figs 3, 6-7, for example)
for an oblong component, which includes multiple carrier segments for accommodating the components, wherein the carrier segments are arranged in succession and each two directly adjacent carrier segments are respectively connected to one another via a film hinge (33). 

Regarding claim 12, wherein each carrier segment includes a receptacle element (31) for accommodating one section of the oblong component in each case. 



Regarding claims 14-17 and 19-21: 
First: the method claims as recited in claims 14-17 and 19-21 of the current application  include all the structural elements/ limitations disclosed in Amir et al. ‘ 666 patent therefor also inherently carry out similar method.
Second: As stated above note in claims 14-17 and 19-21 applicant fails to set forth any steps in involving the method of producing of a fastening strip, which results in an improper definition of defining the method claims. Accordingly the method claims 14-17 and 19-21 as claimed, read on the apparatus not the method claims. The patentability of the method claims rest on the method steps not on the structures recited.

Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,025,015 to Kolic.

 Regarding claim 1, Kolic discloses a fastening strip (figs1-6, for example)
for an oblong component, which includes multiple carrier segments for accommodating the components, wherein the carrier segments are arranged in succession and each two directly adjacent carrier segments are respectively connected to one another via a film hinge (24). 

Regarding claim 12, wherein each carrier segment includes a receptacle element (20, fig. 1) for accommodating one section of the oblong component in each case. 

Regarding claims 13 and 18, the fastening strip as claimed in claim 11, which is designed to accommodate an oblong component as a cable and/or line; and is designed to be lengthened or shortened.

Regarding claims 14-17 and 19-21: 
First: the method claims as recited in claims 14-17 and 19-21 of the current application include all the structural elements/ limitations disclosed in Kolic’015 patent therefor also inherently carry out similar method.
Second: As stated above note in claims 14-17 and 19-21 applicant fails to set forth any steps in involving the method of producing of a fastening strip, which results in an improper definition of defining the method claims. Accordingly the method claims 14-17 and 19-21 as claimed, read on the apparatus not the method claims. The patentability of the method claims rest on the method steps not on the structures recited.
Claims 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2504766 A to Helliwell.

 Regarding claim 1, Helliwell discloses a fastening strip (figs1-10, for example)


Regarding claim 12, wherein each carrier segment includes a receptacle element (104) for accommodating one section of the oblong component in each case. 

Regarding claims 13 and 18, the fastening strip as claimed in claim 11, which is designed to accommodate an oblong component as a cable and/or line; and is designed to be lengthened or shortened.

Regarding claims 14-17 and 19-21: 
First: the method claims as recited in claims 14-17 and 19-21 of the current application include all the structural elements/ limitations disclosed in Helliwell’766 patent therefor also inherently carry out similar method.
Second: As stated above note in claims 14-17 and 19-21 applicant fails to set forth any steps in involving the method of producing of a fastening strip, which results in an improper definition of defining the method claims. Accordingly the method claims 14-17 and 19-21 as claimed, read on the apparatus not the method claims. The patentability of the method claims rest on the method steps not on the structures recited.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include cable fastening strips are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 9,310,013; US 5,178,354.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAN LE/Primary Examiner, Art Unit 3632